MEMORANDUM DECISION

       Pursuant to Ind. Appellate Rule 65(D),
       this Memorandum Decision shall not be                           Aug 31 2015, 8:47 am
       regarded as precedent or cited before any
       court except for the purpose of establishing
       the defense of res judicata, collateral
       estoppel, or the law of the case.


       ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
       R. Patrick Magrath                                       Gregory F. Zoeller
       Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
       Madison, Indiana                                         Tyler G. Banks
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Charles Robinson,                                        August 31, 2015
       Appellant-Defendant,                                     Court of Appeals Case No.
                                                                36A04-1504-CR-141
               v.                                               Appeal from the Jackson Circuit
                                                                Court
       State of Indiana,                                        The Honorable William E. Vance,
       Appellee-Plaintiff                                       Judge
                                                                Trial Court Cause No.
                                                                36C01-1308-FC-45



       Mathias, Judge.


[1]!   Charles Robinson (“Robinson”) pleaded guilty in the Jackson Circuit Court to

       Class C felony operating a motor vehicle after lifetime suspension and Class A


       Court of Appeals of Indiana | Memorandum Decision 36A04-1504-CR-141 | August 31, 2015   Page 1 of 7
       misdemeanor resisting law enforcement. The trial court sentenced Robinson to

       four years for the Class C felony and one year for the Class A misdemeanor to

       be served on home detention concurrently. Robinson failed to meet the

       conditions of home detention, and after a hearing, his home detention was

       revoked. The trial court awarded 383 actual days and 383 days credit time for

       home detention and subsequent incarceration. On appeal, Robinson argues that

       the trial court incorrectly calculated his pre-sentencing time and credit and

       failed to include previously accrued credit from a prior sentencing order. The

       State agrees but arrives at a different figure for credit time due Robinson.


[2]!   We reverse and remand for proceedings consistent with this opinion.

                                     Facts and Procedural History


[3]!   On August 13, 2013, at 6:53 p.m., police attempted to stop Robinson after he

       disregarded a stop sign. Robinson fled the scene and parked the car at a nearby

       apartment complex, then fled on foot. Officers were able to identify Robinson

       as the driver after speaking with a neighbor, who sold Robinson the vehicle.

       Officers later arrested Robinson at his home.

[4]!   Robinson was charged with two counts: Class C felony operating a motor

       vehicle after forfeiture of license for life and Class A misdemeanor resisting law

       enforcement. Robinson posted bond and was released on August 23, 2013.


[5]!   Hardly a month later, on September 28, 2013, Robinson was arrested once

       again for operating a motor vehicle after forfeiture for life and, this time, for


       Court of Appeals of Indiana | Memorandum Decision 36A04-1504-CR-141 | August 31, 2015   Page 2 of 7
       failure to stop after accident resulting in damage to an unattended vehicle. On

       November 20, 2013, the trial court granted the State's request to revoke

       Robinson's bond for his prior arrests, and Robinson remained incarcerated

       pending trial or change of plea. Robinson entered into an agreement with the

       State on January 10, 2014, to plead guilty to both the Class C felony and the

       Class A misdemeanor arising from his August 13 arrest, dismiss the new

       charges arising from the September 28 arrest, and to receive a four-year

       sentence to be served on home detention. At the February 7, 2014, sentencing

       hearing, the trial court sentenced Robinson in accordance with the plea

       agreement and awarded him 143 actual days plus 143 days credit for the time

       Robinson was incarcerated prior to pleading guilty.


[6]!   Robinson started home detention on February 11, 2014. However, Robinson

       failed to meet several conditions of home detention, so his case manager

       requested that home detention be revoked, and a warrant was issued for

       Robinson’s arrest. The request for warrant cited Robinson’s failure to pay home

       detention fees, failed drug tests, failure to abide by a weekly schedule, failure to

       participate in mental health programming, and failure to find full-time

       employment as violations. The trial court granted the request for a warrant and

       Robinson was arrested on September 24, 2014, and a revocation hearing was

       held on March 4, 2015.


[7]!   The trial court revoked Robinson's home detention on March 4, 2015, and

       ordered Robinson to serve the remainder of his sentence in an appropriate penal

       facility. The order awarded Robinson 383 days actual credit plus 383 days

       Court of Appeals of Indiana | Memorandum Decision 36A04-1504-CR-141 | August 31, 2015   Page 3 of 7
        earned credit days and ordered him to pay $3,440 for the costs and fees

        associated with home detention.

[8]!    During the March 4, 2015 sentencing hearing, some confusion existed as to the

        number of days of credit time to which Robinson was entitled. Robinson, the

        State, and the trial court each came to a different conclusion. The trial court’s

        order stated that Robinson would receive 383 days credit “in addition to any

        time the Defendant has been awarded under previous orders” but did not

        include the 143 days plus credit time awarded in the original February 7, 2014,

        sentencing order.


[9]!    After the hearing, Robinson filed several requests for correction of his actual

        time and earned credit time, specifically emphasizing that the pre-sentencing

        143-day incarceration was not included in the order. The trial court did not rule

        on Robinson’s requests. Robinson now appeals.

                                         Discussion and Decision


[10]!   Robinson argues that the trial court did not give him credit for the total number

        of days he was incarcerated prior to his sentencing date. He claims that the

        sentencing order should have awarded him 530 actual days and 530 days credit

        time, instead of the 383 actual days and 383 days credit granted. The State

        concedes that the trial court did not correctly calculate the days for which

        Robinson received credit but argues that Robinson is entitled to 475 days of

        credit for time spent incarcerated or in home detention. Specifically, both

        parties agree that the trial court did not properly calculate Robinson’s

        Court of Appeals of Indiana | Memorandum Decision 36A04-1504-CR-141 | August 31, 2015   Page 4 of 7
        previously accrued credit awarded in the February 7, 2014 sentencing order.

        The parties only disagree on whether Robinson’s 53 days of incarceration from

        September 28, 2013 to November 20, 2013 should be included as previously

        accrued credit.

[11]!   Even though the trial court did not rule on Robinson’s request to correct his

        sentence, a sentencing error may be raised for the first time on appeal. Watkins

        v. State, 588 N.E.2d 1342, 1344 (Ind. Ct. App. 1992). Indiana Code section 35-

        50-6-3(a) provides, “A person assigned to Class I earns one (1) day of credit

        time for each day the person is imprisoned for a crime or confined awaiting trial

        or sentencing. Because pre-sentence jail time credit is a matter of statutory right,

        trial courts generally do not have discretion in awarding or denying such credit.

        Perry v. State, 13 N.E.3d 909, 911 (Ind. Ct. App. 2014) (citing Molden v. State,

        750 N.E.2d 448, 449 (Ind. Ct. App. 2001)).

[12]!   The determination of a defendant's pre-trial credit depends on (1) pre-trial

        confinement and (2) the pre-trial confinement being a result of the criminal

        charge for which the sentence is being imposed. Stephens v. State, 735 N.E.2d
278, 284 (Ind. Ct. App. 2000). Defendants are not entitled to credit time for

        time served in wholly unrelated cases, even if the other case is dismissed. James

        v. State, 872 N.E.2d 669, 672 (Ind. Ct. App. 2007). A defendant only receives

        credit for time spent in custody due to the case in which he is being sentenced,

        not factually unrelated cases that may lead to concurrent incarceration. Brown v.

        State, 907 N.E.2d 591, 595 (Ind. Ct. App. 2009).



        Court of Appeals of Indiana | Memorandum Decision 36A04-1504-CR-141 | August 31, 2015   Page 5 of 7
[13]!   When Robinson was arrested on September 28, 2013, he was out on bond for

        Class C felony operating a motor vehicle after forfeiture of license for life and

        Class A misdemeanor resisting law enforcement, the offenses to which he

        pleaded guilty in this case. The September 28, 2013, arrest involved an entirely

        separate incident unrelated to the charges at issue in this appeal.


[14]!   Robinson was incarcerated on the new charges for 53 days, from September 28,

        2013 to November 20, 2013, the date his bond was revoked in this case. After

        Robinson made a plea agreement with the State, the second set of charges were

        dropped. Robinson is not entitled to credit time for these days even though the

        charges were dismissed because the case was wholly unrelated to the previous

        charges. See James, 872 N.E.2d at 672.

                                                  Conclusion


[15]!   The trial court incorrectly calculated Robinson's actual and credit time in the

        March 4, 2015 sentencing order and failed to include the previously accrued

        credit from the February 7, 2014 sentencing order. On remand, the trial court

        should re-calculate Robinson's sentence by including the following periods of

        incarceration and home detention for previously accrued actual and credit time:


            1.! August 13, 2013 through August 23, 2013 (Robinson arrested then
                released on bond);
            2.! November 20, 2013 through February 7, 2014 (bond revoked, plea
                entered, and sentencing hearing);
            3.! February 11, 2014 through September 24, 2014 (home detention) and;
            4.! September 24, 2014 through March 4, 2015 (incarcerated and sentencing
                hearing on home detention revocation).

        Court of Appeals of Indiana | Memorandum Decision 36A04-1504-CR-141 | August 31, 2015   Page 6 of 7
[16]!   Robinson is not entitled to 53 days of credit for the time he served after being

        arrested on September 28, 2014, until his bond was revoked on November 20,

        2013, because he was in custody for unrelated charges that were later dismissed.

        See James, 872 N.E.2d at 672.


[17]!   Reversed and remanded for proceedings consistent with this opinion.


        Baker, J., and Najam, J., concur.




        Court of Appeals of Indiana | Memorandum Decision 36A04-1504-CR-141 | August 31, 2015   Page 7 of 7